Title: To George Washington from Benjamin Lincoln, 4 October 1782
From: Lincoln, Benjamin
To: Washington, George


                  
                     Dear General
                     War Office Oct. 4. 1782
                  
                  I have called on Col. Skinner for a Return of the prisoners taken at York Town shewing how many of them died in the hospitals after the surrender how many were invalided and sent home and how many the Officers were permitted to retain as servants but have not obtained it—A Return thus particular was absolutely necessary for me otherwise it is impossible to account for the prisoners.
                  I cannot longer delay giving your Excellency the best account of the prisoners in my power which I have inclosed part of it is from exact returns where it is not I have mentioned it.
                  Your Excellency will observe that there is a number of prisoners not accounted for they never came into my hands—I have not been able to collect more than four thousand of those taken with Lord Cornwallis—that Number with four hundred and fifty who were taken as Officers Servants and about five hundred and fifty who I suppose died amount to about five thousand—Add to this number those who were sent home as Invalids will make the whole number which can be regularly accounted for—the remainder must either be in the Country have died or have found their way into New York If Col. Woods opinion is well founded that there is near a thousand men now strolling in the Country who left their Guards on their March to Winchester and Frederick and who have not since been collected and we make a proper allowance for the great Number who have died after they left Gloucester being much out of health and having a very inclement Season to march in I think we may not suppose that a very considerable number have joined the British.I have the honor to be Dear General with the highest Esteem Yr Exl. mot. obed. Servant
                  
                     B. Lincoln
                     
                  
               